DETAILED ACTION

Allowable Subject Matter
Claims 1-19 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Publicover; Nelson George et al., US 20150338915 A1], discloses:
“Systems and methods are provided for discerning the intent of a device wearer primarily based on movements of the eyes. The system can be included within unobtrusive headwear that performs eye tracking and controls screen display. The system can also utilize remote eye tracking camera(s), remote displays and/or other ancillary inputs. Screen layout is optimized to facilitate the formation and reliable detection of rapid eye signals. The detection of eye signals is based on tracking physiological movements of the eye that are under voluntary control by the device wearer. The detection of eye signals results in actions that are compatible with wearable computing and a wide range of display devices.”, as recited in the abstract.
However, the prior art does not teach or suggest either singularly or in combination the claimed, "determining a confidence level of the detection of the saccade; and reducing a computing resource used for rendering frames of the computer simulated scene during at least a portion of a duration of the saccade, wherein the computing resource is reduced based on the confidence level", in combination with the other recited claim features.

Regarding claims 2-13:
	Claims 2-13 depend on claim 1 and are found allowable for at least the same reason as discussed above. 

Regarding claim 14:
	The prior art, [Publicover; Nelson George et al., US 20150338915 A1], discloses:
“Systems and methods are provided for discerning the intent of a device wearer primarily based on movements of the eyes. The system can be included within unobtrusive headwear that performs eye tracking and controls screen display. The system can also utilize remote eye tracking camera(s), remote displays and/or other ancillary inputs. Screen layout is optimized to facilitate the formation and reliable detection of rapid eye signals. The detection of eye signals is based on tracking physiological movements of the eye that are under voluntary control by the device wearer. The detection of eye signals results in actions that are compatible with wearable computing and a wide range of display devices.”, as recited in the abstract.
However, the prior art does not teach or suggest either singularly or in combination the claimed, "determining a confidence level of the detection of the saccade; and reducing a computing resource used for rendering frames of the computer simulated scene during at least a portion of a duration of the saccade, wherein the computing resource is reduced based on the confidence level", in combination with the other recited claim features.

Regarding claims 15-19 and 21-27:
Claims 15-19 and 21-27 depend on claim 14 and are found allowable for at least the same reason as discussed above. 

Regarding claim 28:
	The prior art, [Publicover; Nelson George et al., US 20150338915 A1], discloses:
“Systems and methods are provided for discerning the intent of a device wearer primarily based on movements of the eyes. The system can be included within unobtrusive headwear that performs eye tracking and controls screen display. The system can also utilize remote eye tracking camera(s), remote displays and/or other ancillary inputs. Screen layout is optimized to facilitate the formation and reliable detection of rapid eye signals. The detection of eye signals is based on tracking physiological movements of the eye that are under voluntary control by the device wearer. The detection of eye signals results in actions that are compatible with wearable computing and a wide range of display devices.” , as recited in the abstract.
However, the prior art does not teach or suggest either singularly or in combination the claimed, " detecting a saccade in an eye of a user viewing a computer simulated scene; determining a confidence level of the detection of the saccade; and reducing a computing resource used for rendering frames of the computer simulated scene during at least a portion of a duration of the saccade, wherein the computing resource is reduced based on the confidence level", in combination with the other recited claim features.

Regarding claims 29-35:
Claims 29-35 depend on claim 28 and are found allowable for at least the same reason as discussed above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Publicover; Nelson George et al., US 20150338915 A1] discloses:
“Systems and methods are provided for discerning the intent of a device wearer primarily based on movements of the eyes. The system can be included within unobtrusive headwear that performs eye tracking and controls screen display. The system can also utilize remote eye tracking camera(s), remote displays and/or other ancillary inputs. Screen layout is optimized to facilitate the formation and reliable detection of rapid eye signals. The detection of eye signals is based on tracking physiological movements of the eye that are under voluntary control by the device wearer. The detection of eye signals results in actions that are compatible with wearable computing and a wide range of display devices.” , as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623